Mercure, J.
Appeal from an order of the Supreme Court (Kahn, J.), entered July 11, 1996 in *996Albany County, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint.
Plaintiff sustained the injuries forming the basis for this action in connection with his employment performing railroad track upgrade and maintenance work. On June 17, 1992, plaintiff was part of a work crew assigned to dump crushed stone along the railroad tracks. The stone was distributed from large stone carts that ran on the tracks, drawn by a backhoe. The backhoe and two stone carts were situated in tandem, with each conveyance drawing the next by means of a tow bar. Plaintiff’s work required him to operate levers situated on the front of the first stone cart in order to regulate the flow of stone through "doors” on the cart. Because the work required plaintiff to position himself facing backward between the moving backhoe and stone cart, he decided to ride on the conveyance by standing on top of the tow bar. During the course of his work, one of the doors jammed, and plaintiff reached over with his foot and attempted to "kick it off”. In the course of that effort, plaintiff was caused to fall approximately 21h feet to the track below. Tragically, the stone cart ran over plaintiffs leg, causing severe injuries ultimately necessitating amputation.
In his complaint, plaintiff alleges that his injuries were caused by defendant’s negligence or violation of one or more of the provisions of the Labor Law governing workplace safety. After joinder of issue, plaintiff moved for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1), and defendant cross-moved for summary judgment dismissing the complaint. Supreme Court denied plaintiff’s motion and granted defendant’s cross motion, finding, inter alia, that plaintiff was not injured in an elevation-related accident, as required by Labor Law § 240 (1), and that there was no evidence that defendant breached any specific duty imposed by Labor Law § 241 (6) and the regulations promulgated thereunder. Plaintiff appeals.
We affirm. The branch of plaintiff’s appeal relating to the issue of liability under Labor Law § 241 (6) requires little discussion. Significantly, the regulations cited in plaintiff s pleadings and motion papers are either not sufficiently specific to form the basis for a Labor Law § 241 (6) claim or are inapplicable to the factual situation presented here (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 505; White v Sperry Supply & Warehouse, 225 AD2d 130, 134). Plaintiff’s present claim that a different regulation was breached may not be raised for the first time on appeal (see, McMahon v Durst, 224 AD2d 324).
*997We also conclude that Supreme Court correctly dismissed so much of plaintiff’s complaint as was predicated upon Labor Law § 240. Labor Law § 240 (1) affords exceptional legal protection to a distinct group of workers, i.e., those who require specialized protective devices because of their exposure to the particular hazards resulting from worksite elevation differentials (see, Ross v Curtis-Palmer Hydro-Elec. Co., supra, at 500-501; Rocovich v Consolidated Edison Co., 78 NY2d 509, 514-515). Fundamentally, there can be no liability under that statutory scheme unless the plaintiff’s injuries actually resulted from the kind of risk that brought about the need for a protective device in the first instance (see, Misseritti v Mark IV Constr. Co., 86 NY2d 487, 490; Ross v Curtis-Palmer Hydro-Elec. Co., supra, at 501).
In this case, positioned as he was between the moving backhoe and trailing stone cart, the danger encountered by plaintiff was that, if he was caused to slip, stumble or fall, he might well be run over. According to plaintiff’s own statement, it was his apprehension of that danger that caused him to take a position on the tow bar rather than to walk on the track bed between the backhoe and the stone cart. It was that danger—and not an elevation-related hazard—that plaintiff succumbed to and which caused his injury. The fact of plaintiff’s elevation, such as it was, was fortuitous; of itself, it posed little danger and, more importantly, it played no discernible part in the damages actually sustained by plaintiff. We conclude that here, as in Ross v Curtis-Palmer Hydro-Elec. Co. (supra), the hazard causing plaintiff’s injury was merely "connected in some tangential way with the effects of gravity” (id., at 501), if at all. As a final matter, we are unpersuaded by the dissent’s reliance upon the decision of the Court of Appeals in Zimmer v Chemung County Performing Arts (65 NY2d 513) or this Court’s memorandum in Bilderback v Agway Petroleum Corp. (185 AD2d 372, lv dismissed 80 NY2d 971), neither of which mandates a contrary result.
Crew III, White and Yesawich Jr., JJ., concur.